Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 20, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  146603 & (42)(43)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  HELEN YONO,                                                                                              David F. Viviano,
           Plaintiff-Appellee,                                                                                         Justices

  v                                                                  SC: 146603
                                                                     COA: 308968
                                                                     Ct of Claims: 11-000117-MD
  DEPARTMENT OF TRANSPORTATION,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motions for leave to file briefs amicus curiae are
  GRANTED. The application for leave to appeal the December 20, 2012 judgment of the
  Court of Appeals is considered. We direct the Clerk to schedule oral argument on
  whether to grant the application or take other action. MCR 7.302(H)(1). The parties
  shall submit supplemental briefs within 35 days of the date of this order addressing
  whether the parallel parking area where the plaintiff fell is in the improved portion of the
  highway designed for vehicular travel within the meaning of MCL 691.1402(1). They
  should not submit mere restatements of their application papers.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 20, 2013
         t0917
                                                                                Clerk